Citation Nr: 1815632	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-35 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), claimed due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran had active duty service between August 1954 and January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran did not have active Vietnam inland waterway or land service.

2. The current diagnosis of ischemic heart disease was not shown in service and is not causally or etiologically related to service.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in service nor is it presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.3.03, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Next, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran is exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infractions and atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Turning to the evidence, the Veteran has been diagnosed with ischemic heart disease.  Specifically, his private physician diagnosed coronary artery disease and atrial fibrillation.  An August 2008 cardiac catherization diagnosed status/post coronary bypass graft surgery.  Therefore, a current disorder is shown.

The Veteran's main contention is that he served in Vietnam and is entitlement to a grant of the benefit based on the presumption of herbicide exposure.  To that end, he had active duty service in Vietnam aboard the USS William C. Lawe (DD 763) and USS Noa (DD 841), both of which were in the waters of Vietnam.  He and a shipmate reported serving on the USS William C. Lawe off the coast of Vietnam from December 1972 until May 1973.  

A request to the Defense Personnel Information System (DPRIS) to furnish dates of the Veteran's service in Vietnam was inconclusive.  The April 2013 DPRIS reply confirmed that he had service on the two ships named above, but not the precise dates he served on each.  However, a review of the Navy and Coast Guard Ships with Service in Vietnam and Exposure to Herbicide Agents showed no entries for the USS William C. Lawe.  The USS Noa served in Qui Nhon Bay in April 1969, which was previously considered an inland waterway, but was recharacterized as an open water bay in February 2016.  

Even had this alteration not been made, Veteran reported serving in Vietnam in 1972 and 1973 and as such would not have been in Qui Nhon Bay during the period indicated (1969).  Regardless of the precise dates he served on either ship, a review of all the records fails to show that the either ship was ever in qualifying inland waters or that he had in-country service at any point. 

The Veteran's May 2013 statement and his shipmate's May 2013 statement in support confirm that he served on ships in Vietnam, which is not in dispute, but neither statement alleged that he had inland waterway or land service.  In his August 2016 Form 9, he claimed that he was involved in "orange agent projectors" during his time on the USS William C. Lawe, and that he was exposed to Agent Orange.  There is no corroborating evidence of this in the record.  

Therefore, the evidence weighs against the Veteran having served in an area qualifying for the herbicide agent exposure presumption.  Similarly, there is no evidence of direct exposure to Agent Orange or other herbicide agents in the record; therefore, neither direct service connection nor presumptive service connection due to herbicide agent exposure is warranted.  

While the Veteran is competent to report the symptoms of his disabilities, he is not competent to identify its etiology, in this case whether his disabilities are derived from herbicide agent exposure.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Of note, the service treatment records (STRs) reveal that the Veteran had treatment for several heart or chest-related conditions while in service, including numerous photofluorographic chest X-rays.  In July 1958, he was noted to have borderline cardiomegaly.  His STRs also showed he was treated for chest pain in December 1965 and diagnosed with costochondritis right.  

On the issue of direct service connection, in an April 2013 opinion, a physician opined that costochondritis was an inflammation of cartilage connecting a rib to the sternum.  The physician further explained that although it may present with chest pain, it does not cause and is not a risk factor for causing ischemic heart disease.  The physician further indicated that that cardiomegaly refers to the description of the heart size and does not cause nor is it a risk factor for ischemic heart disease.  

As such, the physician noted that the Veteran's ischemic heart disease was less likely than not caused by or as a result of the costochondritis and borderline cardiomegaly he experience in service.  In addition, the Veteran had over ten chest X-rays performed throughout his service, the results of each either being negative, essentially negative, or within normal limits. 

The March 2013 VA examiner's medical opinion is of significant probative value, because it is based on an accurate history of symptoms, diagnosis, and treatment, and provides a sound rationale.  In totality, the evidence weighs against finding that the Veteran's ischemic heart disease was causally or etiologically related to service, to include exposure to Agent Orange; therefore, the appeal is denied and the benefit-of-the-doubt doctrine does not apply.

The Veteran requested an examination in his January 2018 brief; however, the March 2013 medical opinion sufficiently reviewed the evidence and established that it was less likely than not that any in-service injury or event caused the current ischemic heart disease.  The current diagnosis is not in dispute and the opinion was based on sound medical principals with a rationale provided.  

Similarly, the matter of whether the Veteran qualifies for the herbicide agent presumption would not be addressed by remanding for another examination, as it is determined by a review of the Veteran's service records.  Therefore, another examination is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).   

Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

 

ORDER

Service connection for ischemic heart disease is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


